Citation Nr: 1108346	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  05-33 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a heart attack with history of coronary artery disease.

2.  Entitlement to an initial disability rating in excess of 10 percent for hypothyroidism prior to August 7, 2007.

3.  Entitlement to a disability rating in excess of 30 percent for hypothyroidism from August 7, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel
INTRODUCTION

The Veteran had active service from June 1955 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and August 2005 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.  The November 2004 rating decision denied entitlement to service connection for heart attack with history of coronary artery bypass and polyangiitis with vasculitis, with history of infection due to heart surgery, and hypertension.  The August 2005 rating decision, in pertinent part, granted service connection for hypothyroidism, rated as 10 percent disabling.

In September 2007, the RO awarded an increased 30 percent disability rating for the hypothyroidism, effective August 7, 2007.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

The Board notes that in his September 2005 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before the Board.  The request for a hearing was withdrawn in a letter dated in December 2009.  See 38 C.F.R. § 20.704(e).

This matter was previously before the Board in March 2010, at which time the above issues were remanded for additional development.  The case is now returned to the Board.

In a statement received at the RO in October 2010, the Veteran indicated that he has a lung disability and asserts that he may have been exposed to Agent Orange during service in Korea.  The RO should contact the Veteran and ascertain whether, based on this statement, the Veteran wishes to file a claim of entitlement to service connection for a lung disorder.  This matter is referred to the AOJ for appropriate action.  

As the Veteran has perfected an appeal as to the initial rating assigned for his service-connected hypothyroidism, the Board has characterized the issue in accordance with the decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of service connection. 

The issue of entitlement to service connection for residuals of a heart attack with history of coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 7, 2007, the Veteran's hypothyroidism was productive of  fatigability and possible constipation; however, the preponderance of the evidence shows that it was not productive of mental disturbance.

2.  From August 7, 2007, the Veteran's hypothyroidism appears to have been productive of substantial weight gain; however, the preponderance of the evidence shows that it is not productive of muscular weakness or mental disturbance.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for hypothyroidism, prior to August 7, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.124a; Diagnostic Code 7903 (2010).

2.  The criteria for a disability rating in excess of 30 percent for hypothyroidism, from August 7, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.124a; Diagnostic Code 7903 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2005, June 2009, and March 1020, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim arises from his disagreement with the initial disability rating following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice provided to the Veteran is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims.  Thus, the duties to notify and assist have been met.



Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson, 12 Vet. App. at 119.  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, rating the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).   This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

Here, the Veteran's hypothyroidism is rated as10 percent disabling prior to August 7, 2007, and 30 percent disabling thereafter, under Diagnostic Code 7903.  He asserts that he warrants an increased rating for this disability.

Diagnostic Code 7903 provides the criteria for rating hypothyroidism.  Under this diagnostic code provision, hypothyroidism with fatigability, or; continuous medication required for control, is rated 10 percent disabling.  Hypothyroidism with fatigability, constipation, and mental sluggishness is rated 30 percent disabling.  Hypothyroidism with muscular weakness, mental disturbance, and weight gain is rated 60 percent disabling.  Hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness is rated 100 percent disabling.  38 C.F.R. § 4.119.

The Veteran asserts that he is entitled to a higher initial disability rating and that he should be rated at 60 percent because he gained 40 pounds in the last year and has no strength in his left leg.

A VA examination report dated in July 2005 shows that the Veteran reported that he suffered from fatigue since 1964 and had anxiety.  He denied any neurological problems.  He reported taking stool softeners on a daily basis to prevent constipation.  He denied any rapid weight loss or gain.  His motor strength was noted to be 5/5.  

An August 2007 VA examination report shows that the examiner had the opportunity to review the Veteran's claims file in conjunction with conducting the examination of the Veteran.  The Veteran was said to be taking Levoxyl daily.  He  denied having any side effects from the medication.  He reported having fatigue since 1964 and anxiety.  He denied any neurological problems and reported that over the last few months he had developed intolerance to heat and cold.  He denied rapid weight gain or loss and reported losing 22 pounds over the last two years but had accomplished this with dietary changes.  He noted that at times his mind would feel foggy or impaired.  He elaborated that he could no longer work with numbers and had to have instructions repeated to him several times before he could complete a task.  His wife also reported that he would repeat things that he had just told her.  

The Veteran's muscles displayed proximal and distal weakness in February 2008.  

A VA scar examination report dated in April 2009 shows that the examiner addressed the Veteran's subjective history of a 40-pound weight gain over the preceding year and noted normal muscle strength.  

A VA examination report dated in July 2010 shows that the examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted that the Veteran had been diagnosed with Grave's disease in 1962 with exophthalmos status post thyroidectomy and radioactive iodine therapy.  He has been on thyroid supplement since.   Fatigue was noted to have started in service, and the Veteran was hospitalized for 53 days in 1963 for thyroidectomy.  At service retirement, the Veteran was taking no medication.  The examiner noted that the Veteran was currently on Synthroid 175 micrograms since the late 1960s.  Thyroid functions were noted to have been normal since that time.  The Veteran was noted not to tolerate cold well.  He would get hot easily, sweat easily, and occasionally have palpations.  The Veteran was noted to have gained 30-40 pounds in the preceding year and had been on prednisone 7 mg daily for rheumatoid arthritis, and methotrexate.  The examiner reported that the Veteran had no problems swallowing, but had a lot of swelling in his legs.  There was no history of diabetes, and the Veteran's mental status was indicated to be stable.  The Veteran was found to have no muscle weakness, some shortness of breath and difficulty sleeping due to sleep apnea.  After examination, the Veteran was diagnosed with Grave's disease with exophthalmos, fatigue, shortness of breath, difficulty sleeping, perspiring, nervousness and palpations.  The examiner found that the Veteran's hypothyroidism was now controlled.  

Based on the foregoing, an initial disability rating in excess of 10 percent prior to August 7, 2007, and in excess of 30 percent, thereafter, is not warranted in this case. 

In order to warrant a higher disability rating prior to August 7, 2007, the Veteran's hypothyroidism must have been productive of fatigability, constipation, and mental sluggishness.  The medical evidence prior to August 7, 2007, indicates fatigue and possible constipation (as the Veteran reported the use of stool softeners), but no mental sluggishness.

From and after August 7, 2007, a higher disability rating would require hypothyroidism with muscular weakness, mental disturbance, and weight gain.  The medical evidence since August 7, 2007, indicates fatigue since 1964 and anxiety, and the Veteran reported that at times his mind would feel foggy or impaired.  The Veteran elaborated that he could no longer work with numbers and had to have instructions repeated to him several times before he could complete a task.  His wife also reported that he would repeat things that he had just told her.  The Veteran's muscles displayed proximal and distal weakness in February 2008.  In April 2009, the Veteran reported a subjective history of a 40-pound weight gain over the last year, but was found to have noted normal muscle strength.  In July 2010, the Veteran was noted to have fatigue and he was taking medication for hypothyroidism since the late 1960s.  Thyroid functions were noted to have been normal since that time.  The Veteran's mental status was indicated to be stable.  The Veteran was also found to have no muscle weakness. The examiner found that the Veteran's hypothyroidism was controlled.

While the Veteran has been noted to have had weight gain, the Board notes that this gain has not been specifically tied to his hypothyroidism.  In addition, the preponderance of the medical evidence is against a finding of muscular weakness or mental disturbance attributable to the service-connected hypothyroidism since August 7, 2007.  The Board, therefore, finds that a disability rating in excess of 30 percent from and after August 7, 2007, is not warranted.

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his hypothyroidism, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board has further considered the provisions of 38 C.F.R. § 3.321(b)(1) but finds that the evidence does not show that the Veteran's disability has caused marked interference with employment beyond that contemplated by the schedule for rating disabilities, necessitated frequent periods of hospitalization, or otherwise renders impractical the application of the regular schedular standards.

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

Here, the Board notes that where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

In this case, the Veteran does not meet the numerical criteria set forth above, as his total combined evaluation for his service-connected disabilities is 40 percent, with the highest individual rating being 30 percent.  Also, the Veteran's medical records do not indicate that he is otherwise unemployable due to his service-connected disabilities.  Therefore, the Board finds that no further consideration of a TDIU is warranted.

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied.


ORDER

An initial disability rating in excess of 10 percent for hypothyroidism prior to August 7, 2007, is denied.

A disability rating in excess of 30 percent for hypothyroidism from August 7, 2007, is denied.




REMAND

Unfortunately, another remand is required in this case as to the issue of service connection for residuals of a heart attack with history of coronary artery disease.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In this case, the Board notes that the Veteran underwent a VA examination in July 2010 in connection with his heart disorder claim.  In the examination report, the examiner noted that the Veteran had a chemical myocardial heart study three weeks before the examination.  The examiner indicated that the results of the study were unknown, and that they would obtain the results of the study.  These study results, however, have not been associated with the Veteran's claims file.  In addition, a review of the Veteran's claims file indicates that the Veteran has received treatment at VA facilities in Oklahoma and Texas, including the Wichita Falls Outpatient Clinic.  Updated records of the Veteran's care at these facilities should be associated with his claims file.

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain identified outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c).  

Next, the Veteran, in a statement received at the RO in October 2010, indicated that he served in Korea and was stationed at K 53 on the DMZ in 1961 and 1962.  He contends that he may have been exposed to Agent Orange.  

In this regard, the Board notes that a Veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Additionally, the Department of Defense (DoD) has confirmed that Agent Orange was used from April 1968 through July 1969 along the Korean DMZ (demilitarized zone).  Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was being used.  The estimated number of exposed personnel is 12,056.  If it is determined that a Veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003 (http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea.doc) .

Here, the Board notes that certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service.  This includes
 ischemic heart disease.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202.  In this regard, the Board notes that ischemia is inadequate circulation of blood to the myocardium, usually as a result of coronary artery disease.  Stedman's Medical Dictionary 924 (27th ed. 1999).  

In this case, while the Veteran has been indicated to have a history of coronary artery disease, the Veteran does not contend, and the Veteran's service records do not indicate, that he had service in the Republic of Vietnam or in Korea in 1968 or 1969.  Therefore, service connection for coronary artery disease is not available based on presumed exposure to Agent Orange as noted above.  The Veteran, however, is not precluded from establishing service connection by evidence of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, the Board notes that the Veteran indicated in his October 2010 statement that his physicians diagnosed microscopic polyangiitis,
 and that his doctors told him that this was a rare condition and that he probably picked up a bug or something during his travels.  The Veteran indicated that his physicians told him that this could have been dormant in his body for years.  

Upon remand, the Veteran should be afforded an opportunity to obtain evidence of exposure to Agent Orange or other substances in service.  This may include statements from fellow servicemen regarding the conditions of their service.  The Veteran should also be afforded an opportunity to obtain statements from his physicians regarding whether exposure to such substances may have caused his current heart condition.

If new evidence is obtained tending to support his claim, the Veteran should be afforded an additional VA examination in connection with the claim.  The examiner should review the Veteran's service and post-service medical treatment records and determine whether the Veteran's current heart condition is related to his military service, including exposure to Agent Orange.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his heart condition.  This should include the results of the chemical myocardial heart study referenced in the July 2010 VA examination report, and should include updated records of the Veteran's treatment at VA facilities in Oklahoma and Texas, including the Wichita Falls Outpatient Clinic dated since March 2009.

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

2.  The Veteran should be afforded an opportunity to obtain evidence of exposure to Agent Orange or other substances in service that he believes may have caused his current heart condition.  This may include statements from fellow servicemen regarding the conditions of their service.  The Veteran should also be afforded an opportunity to obtain statements from his physicians regarding whether exposure to such substances may have caused his current heart condition.

3.  If, and only if, new evidence is obtained tending to support the Veteran's claim, the RO/AMC shall arrange for an appropriate VA examination for the purpose of determining whether the Veteran has any current heart disability related to active service, including exposure to Agent Orange or other toxins in service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have a current heart disorder?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a diagnosed heart condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed disorder had its onset during active service, within one year of active service, or whether such condition is otherwise related to the Veteran's period of active service including exposure to Agent Orange or other toxins in service.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


